—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a direct care worker in an adult home after an investigation revealed that claimant submitted a false account of an incident that resulted in an injury to a resident in his care. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant’s employment was terminated due to disqualifying misconduct. Submitting a false report to an employer may constitute disqualifying misconduct (see, Matter of Zimmerman [Commissioner of Labor], 263 AD2d 753, 753-754; Matter of Marigliano [DHL Worldwide Courier Serv. — Sweeney], 248 AD2d 782, 783). Although claimant alleges that a witness on behalf of the employer peijured herself at the behest of the employer by claiming that she was not with claimant at the time of the accident, and offered a statement by a co-worker in support of his allegation, this presented a credibility issue for resolution by the Board (see, Matter of Rind [Commissioner of Labor], 273 AD2d 665). Claimant’s remaining contention has been reviewed and found to be without merit.
*885Crew III, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.